Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2021 has been entered.
Response to Arguments
Applicant's arguments filed 03/24/2021 have been fully considered.  All arguments related to prior arts Liberman and Pacht are moot since they are no longer being used for this rejection.  Prior arts McCarthy and Trapp continue to read on the limitations as related to the monitoring system.  Prior arts Rowe and Bird have been used to address the limitations to the independent claims.
Please see the rejection below for further detail.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 
Claims 1, 3, 10-16, 19 and 21-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowe (USPN 0606584) in view of McCarthy (USPN 8272281 B2), in further view of Bird (USPN 4742823).
Regarding Claim 1, Rowe discloses a device for indicating a status of a valve comprising: a position indicator, wherein the position indicator includes: a monitoring element (D); a position couple (H3) engageable with the valve, the position couple (H3) axially movable relative to the monitoring element (D) between a first position and a second position, the status of the valve being that the valve is open when the position couple is in the first position and that the valve is closed when the position couple is in the second position (Pg. 2, Lines 6-12); a stem collar (I) mountable on a stem of the valve (Pg. 2, Lines 23-30), the stem collar (I) configured to rotate with the valve stem (Pg. 2, Lines 23-30, where the sleeve is screwed into a counter-sink hole and therefore must rotate with the valve stem/spindle), the position couple (H3) engaging the stem collar (I), but does not disclose a communication element; and an O-ring frictionally engaging the stem collar with the stem, the O-ring axially and rotationally fixing the stem collar to the stem.  
McCarthy teaches a position indication system having a communication element (318) in order to monitor the valve position remotely (Col. 6, Lines 43-47).
It would have been obvious to a person having ordinary skill in the art to modify the position indicator of Rowe with a position indication system as taught by McCarthy in order to monitor the valve position remotely.
Bird teaches an O-ring (119) frictionally engaging two elements 106 and 111 axially and rotationally (Col. 4, Lines 21-22) in order to quickly mount elements (Col. 4, Lines 33-38).
It would have been obvious to a person having ordinary skill in the art to modify the manner in which the stem and the stem collar are mounted of Rowe with an assembly means as taught by Bird in order to quickly mount elements, reducing assembly time.
The set-screw of Rowe (Pg. 2, Lines 23-28) is utilized for the purpose of fixing the element I to the spindle.  The O-ring of Bird is used to secure two elements together and prevent movement between the two (Bird, Col. 4, Lines 21-22 and 33-38).  Per the Rowe/McCarthy/Bird combination, the set-screw of Rowe is replaced by the frictionally engaging O-ring of Bird as a means of securing elements I and the spindle of Rowe.
The Rowe/McCarthy/Bird combination teaches the O-ring (Bird, 119) axially and rotationally fixing (Col. 4, Lines 33-38) the stem collar (Rowe, I) to the stem (Rowe, Pg. 2, Lines 23-30).  
Regarding Claim 3, Rowe discloses the position couple (H3) includes threading in a bore defined through the position couple (Fig. 3).  
Regarding Claim 10
Regarding Claim 11, Rowe discloses the stem defines a first end and a second end; the first end is disposed opposite from the second end; the first end of the stem engages the op nut of the valve; and the second end of the stem engages a gate of the valve (Pg. 1, Lines 64-100 through Pg. 2, Lines 1-2 discuss potential mounting arrangements).  
Regarding Claim 12, the Rowe / McCarthy/Bird combination teaches the communication element (McCarthy, 318) includes a communication device (McCarthy, 328).
Regarding Claim 13, the Rowe / McCarthy/ Bird combination teaches the communication device (McCarthy, 318) includes a visual readout (McCarthy, 328).
Regarding Claim 14, the Rowe / McCarthy/ Bird combination teaches the communication device (McCarthy, 318) is connected to the position indicator (McCarthy, 312) by a wire conductor (McCarthy, Col. 7, Lines 14-19).
Regarding Claim 15, the Rowe / McCarthy/ Bird combination teaches the communication device (McCarthy, 318) includes an antenna (McCarthy, Col. 7, Lines 27-30).
Regarding Claim 16, Rowe discloses a method for indicating a status of at least one valve comprising: monitoring positions of a device enclosed by a first valve with a position indicator (Pg. 2, Lines 3-30), but does not disclose communicating the positions of the device enclosed by the first valve with a communications element; attaching a stem collar to a stem of the first valve, the stem collar axially and rotationally fixed to the stem solely by an O-ring positioned between the stem and the stem collar, the O-ring frictionally engaging the stem with the stem collar, the stem collar defining an external 
McCarthy teaches a position indication system having a communication element (318) in order to monitor the valve position remotely (Col. 6, Lines 43-47).
It would have been obvious to a person having ordinary skill in the art to modify the position indicator of Rowe with a position indication system having a communication element of McCarthy in order to monitor the valve position remotely.
The Rowe/McCarthy discloses communicating the positions of the device enclosed by the first valve with a communications element; attaching a stem collar (Rowe, I) to a stem (Rowe, Pg. 2, Lines 23-30, where the sleeve is screwed into a counter-sink hole and therefore must rotate with the valve stem/spindle) of the first valve. 
Bird teaches an O-ring (119) frictionally engaging two elements 106 and 111 axially and rotationally (Col. 4, Lines 21-22) in order to quickly mount elements (Col. 4, Lines 33-38).
It would have been obvious to a person having ordinary skill in the art to modify the manner in which the stem and the stem collar are mounted of Rowe with an assembly means as taught by Bird in order to quickly mount elements, reducing assembly time.
The set-screw of Rowe (Pg. 2, Lines 23-28) is utilized for the purpose of fixing the element I to the spindle.  The O-ring of Bird is used to secure two elements together and prevent movement between the two (Bird, Col. 4, Lines 21-22 and 33-38).  Per the 
The Rowe/McCarthy/Bird combination teaches the stem collar (Rowe, I) axially and rotationally fixed (Bird, Col. 4, Lines 33-38) to the stem solely (Bird, Col. 4, Lines 22-38) by an O-ring (Bird, 119) positioned between the stem and the stem collar (Rowe, I), the O-ring (Bird, 119) frictionally engaging the stem with the stem collar, the stem collar (Rowe, I) defining an external threading (Rowe, Fig. 3); and engaging an internal threading of the position indicator (Rowe, H3) with the external threading of the stem collar.  
Regarding Claim 19, the structural limitation of the apparatus described in the method is recited in Claim 12.  Accordingly the method steps recited in claim 19 are necessarily those performed when making and/or using the device of the Rowe/McCarthy/Bird.
Regarding Claim 21, the Rowe/McCarthy/Bird combination teaches the internal threading of the position indicator is defined by a position couple of the position indicator (Rowe, Pg. 2, Lines 3-22).
Regarding Claim 22, the structural limitation of the apparatus described in the method is recited in Claim 1.  Accordingly the method steps recited in claim 22 are necessarily those performed when making and/or using the device of the Rowe/McCarthy/Bird combination.
Regarding Claim 23, Rowe discloses the position couple (Rowe, H3
Regarding Claim 24, Rowe discloses a device for indicating a status of a valve comprising: a position indicator (Fig. 3), wherein the position indicator includes: a monitoring element (D); a position couple (H3) engageable with the valve; a stem collar (I) mountable on a stem of the valve (Pg. 2, Lines 23-30, where the sleeve is screwed into a counter-sink hole and therefore must rotate with the valve stem/spindle), the stem collar configured to rotate with the valve stem, the position couple engaging the stem collar (Pg. 2, Lines 23-30, where the sleeve is screwed into a counter-sink hole and therefore must rotate with the valve stem/spindle), but does not disclose a communication element; and an O-ring frictionally engaging the stem collar with the stem; and wherein the stem collar is axially and rotationally fixed to the stem solely by the O-ring.
McCarthy teaches a position indication system having a communication element (318) in order to monitor the valve position remotely (Col. 6, Lines 43-47).
It would have been obvious to a person having ordinary skill in the art to modify the position indicator of Rowe with a position indication system as taught by McCarthy in order to monitor the valve position remotely.
Bird teaches an O-ring (119) frictionally engaging two elements 106 and 111 axially and rotationally (Col. 4, Lines 21-22) in order to quickly mount elements (Col. 4, Lines 33-38).
It would have been obvious to a person having ordinary skill in the art to modify the manner in which the stem and the stem collar are mounted of Rowe 
The set-screw of Rowe (Pg. 2, Lines 23-28) is utilized for the purpose of fixing the element I to the spindle.  The O-ring of Bird is used to secure two elements together and prevent movement between the two (Bird, Col. 4, Lines 21-22 and 33-38).  Per the Rowe/McCarthy/Bird combination, the set-screw of Rowe is replaced by the frictionally engaging O-ring of Bird as a means of securing elements I and the spindle of Rowe.
The Rowe/McCarthy/Bird combination teaches the O-ring (Bird, 119) frictionally engaging (Bird, Col. 4, Lines 21-22) the stem collar (Rowe, I) with the stem; and wherein the stem collar (Rowe, I) is axially and rotationally fixed to the stem solely by the O-ring (Bird, Col. 4, Lines 21-22 and 33-38).
Claims 4-7 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowe (USPN 0606584) in view of McCarthy (USPN 8272281 B2), in further view of Bird (USPN 4742823), in further Trap (USPN 5269343).
Regarding Claim 4, Rowe does not disclose the position indicator includes a magnet placed within the position couple.
Trapp teaches the position indicator (102) includes a magnet (92) in order to provide redundant indication for an operating status of the valve (Col. 1, Lines 24-32).
It would have been obvious to a person having ordinary skill in the art to modify the position couple of Rowe with a magnet as taught by Trapp in order provide redundant indication for an operating status of the valve.
Per the Rowe/Trapp combination the magnet is located within element H3 
Regarding Claim 5, the Rowe/McCarthy/Bird/Trapp combination teaches the position indicator includes at least one proximity sensor (Trapp, Col. 4, Lines 42-48, discuss Hall Effect sensors).
Regarding Claim 6, the Rowe/McCarthy/Bird /Trapp combination teaches the at least one proximity sensor is a first Hall sensor (Trapp, Col. 4, Lines 42-48, discuss Hall Effect sensors) and a second Hall sensor of the monitoring element, the first Hall sensor positionable relative to the first position of the position couple (Rowe, H3) and the second Hall sensor positionable relative to the second position of the position couple (Rowe, H3), where the first and second positions correspond to the open/close positions described in Rowe on page 2, lines 3-22.
Regarding Claim 7, the Rowe/McCarthy/Bird /Trapp combination teaches the at least one proximity sensor is connected to a circuit board (Trapp, 116).
Regarding Claim 17, the structural limitation of the apparatus described in the method is recited in Claim 5.  Accordingly the method steps recited in claim 17 are necessarily those performed when making and/or using the device of Rowe/McCarthy/Bird /Trapp combination.
Regarding Claim 18, the Rowe/McCarthy/Bird /Trapp combination does not teach monitoring positions of a second device enclosed by a second valve with a second position indicator; and communicating the positions of the second device enclosed by the second valve with the communications element.
It would have been obvious to a person having ordinary skill in the art to provide a second monitoring system if a second valve is used, since it has been held that mere 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753